In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0747V
                                          UNPUBLISHED


    DOUGLAS MILLER,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: May 3, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Wei Kit Tai, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On June 23, 2020, Douglas Miller filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus, diphtheria, and acellular pertussis
(“Tdap”) vaccine administered to him on October 15, 2018. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

     On April 5, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On May 2, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a lump sum payment of

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$92,962.61 (comprised of $92,500.00 for pain and suffering, $462.61 for past
unreimbursable expenses) and a lump sum payment of $5,707.51, which amount
represents compensation for satisfaction of the State of New York Medicaid lien. Proffer
at 1. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $92,962.61 (comprised of $92,500.00 for pain and
       suffering and $462.61 for past unreimbursable expenses) in the form of a
       check payable to Petitioner); and

    2. A lump sum payment of $5,707.51, representing compensation for
       satisfaction of the State of New York Medicaid lien, payable jointly to
       Petitioner and to:

                                 New York State Department of Health
                                          P.O. Box 415874
                                      Boston, MA 02241-5874
                                          Case ID: 154655
                                      Medicaid ID: GD34592M

Petitioner agrees to endorse the check to the New York State Department of
Health for satisfaction of the Medicaid lien.

This amount represents compensation for all damages that would be available under
Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
DOUGLAS MILLER,                     )
                                    )   No. 20-747V ECF
            Petitioner,             )
                                    )
      v.                            )   Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                      PROFFER ON AWARD OF COMPENSATION

      On April 4, 2022, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table. Accordingly, on April 5,

2022, the Chief Special Master issued a Ruling on Entitlement.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $92,500.00 for pain and suffering, in the form of a check payable to petitioner.

       B. Past Unreimbursable Expenses
       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $462.61. See 42 U.S.C. § 300aa-

15(a)(1)(B).
       C. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of New

York Medicaid lien in the amount of $5,707.51, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New York may have against

any individual as a result of any Medicaid payments the State of New York has made to or on

behalf of petitioner from the date of his eligibility for benefits through the date of judgment in

this case as a result of his alleged vaccine-related injury suffered on or about October 15, 2018,

under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

       A. A lump sum payment of $92,962.61 in the form of a check payable to petitioner; and

       B. A lump sum payment of $5707.51, representing compensation for satisfaction of the
          State of New York Medicaid lien, in the form of a check payable jointly to petitioner
          and:

                               New York State Department of Health
                                         P.O. Box 415874
                                     Boston, MA 02241-5874
                                          Case ID: 154655
                                     Medicaid ID: GD34592M

       Petitioner agrees to endorse the check to the New York State Department of Health for




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             TRACI R. PATTON
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ Wei Kit (Ricky) Tai
                                             WEI KIT (RICKY) TAI
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Ben Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 598-7705
                                             Email: Wei.Tai@usdoj.gov
Dated: May 5, 2022




                                                3